Mates, J.,
delivered the opinion of the court.
This is an appeal from a judgment of the circuit court, making final a judgment nisi, formerly taken on an alleged forfeiture on an appearance bond executed by Harper. The facts ■are as follows: The record here shows that on the 11th day of April, 1905, an affidavit was made against one James Harper before a justice of the peace in district No. 4 of Claiborne *148county, charging him with an assault on one John Haywood with an ax, with intent to hill and murder. The record of the justice is made a part of the state’s evidence in the trial of this case, and shows only the above facts. It contains no judgment showing that the justice ever had any hearing under this charge and required the accused to enter into any bond. The state next offered proof to show that on the 12th day of April following, the sheriff of the county, and not the justice, took and approved a bond, executed by Harper, with James F. McOaleb and Undine F. McOaleb as sureties; the bond being offered in evidence and being for the sum of $1,000, payable to the state, containing the condition that it is given to secure the appearance of Harper at the next term of the circuit court to answer the state of Mississippi on a charge of assault with intent to kill.
It will be noted that nowhere in the bond is it specified that it was given in pursuance of any judgment of the .justice requiring same to be given, nor does the bond state on whom the assault was committed. The record does not show anywhere the authority of the sheriff for holding the prisoner, or by virtue of which he was authorized to take the bond. It does not appear that the sheriff had any mittimus from the justice. Of course, the absence of these things in no way affects the validity of the bond; but, if they were in the record, they might serve to identify the bond given with the offense which Harper was subsequently indicted for, thus showing that the bond was intended to secure the appearance of Harper for some offense in connection with John Haywood, though the charge at the time the bond was given for a much lighter offense than that for which he was subsequently indicted. In this condition of affairs, and on the 19th day of June following, the grand jury indicted Harper for murdering one John Haywood. Now, it will be seen that the assault charged in the affidavit in the justice court is charged to have been committed on John Haywood, and the indictment subsequently returned charges the murder *149■of tbe same party; but there is not a thing to connect the bond taken by the sheriff for the appearance of Iiarper at the next term of the court to answer the state of Mississippi on a charge ■of assault with intent with either one of these charges, either as a matter of oral or record .proof. In other words, the bond .given is in no way identified with the offense charged. If the assault with intent charged at the time the bond was taken resulted in murder not foreseen at the time, of course, the bond remains good to secure the appearance of the party; but it must •be shown that the forfeiture taken on the bond was for the default in appearance of the party under the terms of the bond for the offense charged at the time of his release, or for some graver offense resulting from the same act, and not for a wholly different offense. All the proof offered in this case is that which we have quoted; no proof being offered by the state to show, as a matter of fact, that the bond taken was for the identical offense charged in the affidavit, or was the result of the act under which the charge was made.
At the June term, 1905, the defendant and his bondsmen wrere called, and, the defendant failing to appear, a forfeiture was taken on his bond, and a scire facias issued. The scire facias recited that “Whereas, James Harper, principal, and -James H and H. IT. McOaleb, sureties, entered into bond before the sheriff on the 12th day of April, agreeing to pay the state of Mississippi $1,000; unless Harper, the principal, should appear at the June term, 1905, of the circuit court, and remain from ■day to day and term to term, until discharged by law, to answer the charge of assault with intent to kill; and, whereas, on the 22d day of June, 1905, at the June term of court, Harper, having been called, came not, but made default, and the sureties, having been duly called to come into court and bring the body of Harper to answer the charge, came not, but also made default: It is thereupon considered by the court that the state have and recover from Harper and his sureties the "amount of bond,” etc. After forfeiture was taken, and the parties duly summoned into *150court by tbe scire facias, they filed pleas in which they set up the following, viz.: First, a plea of nul tiel record, alleging that the judgment nisi was null and void, because there was no record in the court on which to base the judgment; second, there is a fatal variance between the scire facias and the judgment nisi, in that the judgment recites no bond named in the scire facias; and, third, that there is a fatal variance between the scire facias and the bond given, because the tenor of the bond differs from the recitals .in the scire facias. All these pleas were replied to by the district attorney, and the issue thus joined resulted in a judgment in favor of the state for the sum of $1,000 against the principal and sureties.
The question in this case is not as to whether this was a valid bond. If this bond had the effect of releasing Harper from custody on any charge known to the law, then its validity is placed beyond question by Code 1906, § 1466, which provides that: “All bonds, recognizances, or acknowledgments of indebtedness, conditioned for the appearance of any party before any court officer, in any state case or criminal proceeding, which shall have the effect to free such party from jail or legal custody of any sort, shall be valid and bind the party and his sureties, according to the condition of such bond, recognizance, or acknowledgment, whether it was taken by the proper officer or under circumstances authorized by law or not, or whether the officer’s return identify it or not.”
' The validity of the bond is one thing, and its identity, when placed in suit for an alleged breach, with the crime charged against a principal in default of appearance, is another thing. Before the conditions of liability under the bond attach, the failure of the principal to appear in accordance with its terms must be a failure on the principal’s part to appear for trial on the identical offense he stood charged with, and for which he was held in custody when the bond released him, or for some lesser or graver crime resulting from and growing out of the same criminal act, either not known at the time or not charged in the *151affidavit or indictment. Tims, i’f one be charged with grand larceny, and execute a bond, and obtain a release from custody on that bond, if he be not subsequently indicted for that crime, but for counterfeiting or forgery, the last-named crimes being not connected with and independent of the crime charged for which the bond was given, a forfeiture cannot be taken on the bond for the failure to appear and answer the original charge, when called on the charge of forgery or counterfeiting.
There is no question as to the validity of this bond. If there has been a failure of the party to appear, the bond is just as good today as it was the day it was taken. Still it was necessary for the state to offer some kind of proof, either oral or record, to connect the bond on which forfeiture was taken with the offense for which the party was subsequently indicted, since there was nothing in the face of the bond or in the record which could possibly connect it in any way. 1

Reversed and remanded.